SUAREZ, C.J.
Defendant Frantz Deus appeals the denial of his Florida Procedure Rule 3.850 motion alleging ineffective assistance of counsel.' We affirm that denial. However, defendant also filed a Motion for Leave to Amend 3.850 Motion which the record -reflects was received by the clerk of the court on the same day as the trial court’s ruling on the original motion. Defendant *1250also filed a Motion for Rehearing. Because the record is unclear as to whether the trial court considered the Motion to Amend and because the record before this Court does not contain a ruling on the Motion for Rehearing, we relinquish jurisdiction to the trial court for a period of twenty (20) days for purposes of ruling on those motions.